Citation Nr: 1028588	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  08-33 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.  

2.  Entitlement to service connection for a low back disorder.  


ATTORNEY FOR THE BOARD

W. Harryman, Counsel




INTRODUCTION

The Veteran had active duty from January 2002 to June 2002, and 
from January 2003 to July 2003.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  

The issue of service connection for a low back disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDING OF FACT

The Veteran does not have a knee disorder of either knee that is 
related to service.  


CONCLUSION OF LAW

A knee disorder was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Service Connection

The Veteran argues that service connection is warranted for a 
bilateral knee disability.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).  

Generally, to establish service connection, the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, of 
an in-service incurrence or aggravation of injury or disease, and 
(3) medical evidence of a nexus or relationship between the 
current disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999); Caluza v. Brown, 7 Vet. App. 
498 (1995).  

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all of the evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis herein 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

Historically, the Veteran served on active duty in the Marines 
from January to June of 2002, and from January to July of 2003, 
to include service in Iraq.  The Board notes that the Veteran has 
not asserted that he has the claimed disability due to 
participation in combat.   See generally 38 U.S.C.A. § 1154(b) 
(West 2002).  

The Veteran's service treatment records from his first period of 
active duty include an April 2002 "report of medical history," 
which shows that the Veteran denied having a "'trick' or locked 
knee."  A separation examination report is not of record.

There are no medical reports dated between the Veteran's first 
and second periods of active duty.  

The Veteran's service treatment records from his second period of 
active duty
are silent for any complaints, abnormal clinical findings, or a 
diagnosis, related to any knee disorder.  A "post-deployment 
health assessment," dated in May 2003, shows that he denied 
having any unresolved medical problems, and that he had no 
current questions or concerns about his health.  A "report of 
medical assessment," dated in June 2003, shows that the Veteran 
was specifically asked whether he had suffered any injury or 
illness while on active duty for which he did not seek medical 
care.  He stated that he had back pains, a rash on his back, and 
headaches; he did not mention any complaints regarding either 
knee.  There were no pertinent abnormal clinical findings or 
diagnoses.  

The post-service treatment records consist of VA reports, dated 
between January 2004 and 2008.  This evidence shows that in 
January 2004, the Veteran complained of a sensation of fluid in 
both knees, and pain when sitting "Indian style."  The examiner 
did not list any pertinent abnormal clinical findings or 
diagnosis.  In January and April of 2004, he complained of 
numbness in his legs after prolonged sitting in a chair, since 
his return from Iraq.  There were no relevant findings, and no 
diagnosis.  A June 2004 report shows treatment for psychiatric 
symptoms, with an Axis III diagnosis noting "knee problems."  
However, there were no pertinent abnormal clinical findings or 
other diagnosis regarding the Veteran's knees.    

A Medical Board Report, dated in June 2006 (after separation from 
service), shows that the Veteran was determined to be unfit for 
duty due to psychiatric symptoms.  The report notes that an 
examination of his extremities was normal, and that a 
neurological examination was essentially unremarkable.  There was 
no relevant diagnosis.  

In September 2006, the Veteran was afforded a VA general medical 
compensation examination.  He asserted that he had had bilateral 
knee pain when sitting, since he was first on active duty.  The 
Veteran also reported hearing "clicking and clacking" on moving 
his knees.  The examiner listed clinical findings that were 
completely normal for both of the Veteran's knees.  Although X-
rays were ordered, the Veteran did not report for those studies.  
The examiner commented that the Veteran had "bilateral mild 
patellar cartilage irritation," but that "there is no specific 
diagnosis," and that, "He has normal knee examinations 
bilaterally with no pathology defined and no specific diagnosis 
defined."    

The Board finds that the claim must be denied.  VA generally does 
not grant service connection for symptoms which have not been 
associated with trauma or a disease process.  See e.g., Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability for 
which service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. Principi, 
239 F.3d 1356 (Fed. Cir. 2001).  In this case, the evidence shows 
that while the Veteran has complained of knee symptoms such as 
numbness, he does not have a diagnosed knee condition.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that 
under 38 U.S.C.A. § 1110, a veteran must submit proof of a 
presently existing disability resulting from service in order to 
merit an award of compensation).  In this regard, the September 
2006 VA examination report shows that the examiner noted 
bilateral mild patellar cartilage irritation, but that there is 
no specific diagnosis.  The examiner further stated that the 
Veteran had "normal knee examinations bilaterally with no 
pathology defined and no specific diagnosis defined."  When read 
in context, the Board finds that this evidence shows that the 
Veteran does not currently have a disability of either knee.  See 
Lee v. Brown, 10 Vet. App. 336, 338 (1997) (an etiological 
opinion should be viewed in its full context).  

Accordingly, lacking competent, credible evidence of a disorder 
involving either knee during service, and lacking medical 
evidence of any abnormal clinical findings or any pathology 
concerning either knee or a diagnosis of any left or right knee 
disorder at any time, the preponderance of the evidence is 
against the Veteran's claim for service connection.  

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a determination 
of the origins of a specific disorder).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In adjudicating a claim, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board also has a duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  

The issue on appeal is based on the contention that a bilateral 
knee disability was caused or aggravated by service that ended in 
2003.  The Veteran has asserted that he has had bilateral knee 
symptoms since his service.  His reports are competent evidence 
to show that he experienced knee symptoms.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  

However, competency of evidence must be distinguished from the 
weight and credibility of the evidence, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  The Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence; if the Board concludes that the 
lay evidence presented by a veteran is credible and ultimately 
competent, the lack of contemporaneous medical evidence should 
not be an absolute bar to a veteran's ability to prove his claim 
of entitlement to disability benefits based on that competent lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. 
Cir. 2006).  

The Board finds that the Veteran's written testimony is 
insufficiently probative to warrant a grant of the claim.  
Although the Veteran has asserted that he has had bilateral knee 
symptoms since his service, he does not have the requisite skill, 
knowledge, or training, to be competent to provide a diagnosis of 
a knee disability, or to state whether such condition was caused 
or aggravated by service.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  In this regard, while the Board acknowledges that 
the absence of any corroborating medical evidence supporting his 
assertions does not render his statements incredible in and of 
itself, such absence is for consideration in determining 
credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (noting that the absence of contemporaneous 
medical documentation may go to the credibility and weight of a 
veteran's lay testimony, but the lack of such evidence does not, 
in and of itself, render the lay testimony incredible); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay 
evidence can be competent to establish a diagnosis when . . . a 
layperson is competent to identify the medical condition).  In 
this case, the Veteran's service treatment records do not show 
any relevant treatment, the post-service medical records do not 
contain a relevant diagnosis, and there is no competent evidence 
of a nexus between a knee disability and the Veteran's service.  
Given the foregoing, the Board finds that the service treatment 
reports, and the post-service medical evidence, outweigh the 
Veteran's contentions to the effect that he has the claimed 
condition that is related to his service.   



II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in August 2006, and 
July 2008.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.  It appears that 
all known and available service treatment reports, and post-
service records relevant to the issue on appeal have been 
obtained and are associated with the Veteran's claims file.  The 
Veteran has been afforded an examination, and as he does not have 
a current diagnosis, an etiological opinion need not be obtained.  
See 38 C.F.R. § 3.159(d) (2009).  The September 2006 VA 
examination report indicates that it was based on a review of the 
Veteran's service medical record.  This report also shows that 
the Veteran's subjective history of symptoms was recorded, that 
an examination was performed, and that detailed examination 
findings are included in the report.  The examiner indicated that 
the Veteran does not have a currently diagnosed disability of 
either knee, and his opinion is accompanied by a sufficient 
rationale.  Given the foregoing, there is no basis to find that 
this report is inadequate, or that a remand for another opinion 
is required.  See 38 C.F.R. § 3.159(d) (2009); Neives-Rodriguez 
v. Peake, 22 Vet. App. 295, 304 (2008); Prejean v. West, 13 Vet. 
App. 444, 448- 9 (2000).  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the VCAA, 
nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by a failure of VA in its duty to assist, and 
that any violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004). 


ORDER

Service connection for a bilateral knee disorder is denied.  


REMAND

As for the Veteran's claim for service connection for a low back 
disorder, the service treatment records from his first period of 
active duty include a June 2002 report which notes complaints of 
low back and gluteal pain for one week, following a hike, and 
which contains diagnoses of sciatica, and low back strain.  A 
separation examination report is not of record.

There are no medical reports dated between the Veteran's first 
and second periods of active duty.  

The Veteran's service treatment records from his second period of 
active duty
are silent for any complaints, abnormal clinical findings, or a 
diagnosis, related to any back disorder.  A "post-deployment 
health assessment," dated in May 2003, shows that he denied 
having any unresolved medical problems, and that he had no 
current questions or concerns about his health.  A "report of 
medical assessment," dated in June 2003, shows that the Veteran 
was specifically asked whether he had suffered any injury or 
illness while on active duty for which he did not seek medical 
care.  He stated that he had back pains.  There were no pertinent 
abnormal clinical findings or diagnoses.  




A VA examination report, dated in September 2006, shows that the 
examiner diagnosed "intermittent musculoskeletal lumbosacral 
strain/sprain that is behavioral and positional in response," 
with a normal low back examination, and a normal low back 
neurological examination.  

As previously stated, VA generally does not grant service 
connection for symptoms which have not been associated with 
trauma or a disease process.  See e.g., Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and of 
itself constitute a disability for which service connection may 
be granted."); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 
2001).  In this case, however, the September 2006 VA examination 
report is unclear as to whether the Veteran currently has a 
chronic low back disorder.  Therefore, on remand, another 
examination is required.  See 38 C.F.R. § 3.159(c)(4) (2009); 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate).

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate in 
the development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2009).

Accordingly, the case is REMANDED for the following actions: 

1.  The Veteran must be contacted and 
afforded the opportunity to identify or 
submit any additional pertinent evidence in 
support of his claim.  Based on his 
response, an attempt must be made to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources.  All attempts 
to secure this evidence must be documented 
in the claims file.  If, after making 
reasonable efforts to obtain named records 
the RO is unable to secure same, the RO 
must notify the Veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
(c) describe any further action to be taken 
by the RO with respect to the claim; and 
(d) that he is ultimately responsible for 
providing the evidence.  The Veteran must 
then be given an opportunity to respond.  

2.  Schedule the Veteran for an examination 
in order to ascertain the nature and 
etiology of any low back disability.  The 
claims folder and a copy of this REMAND 
should be reviewed by the examiner, and 
the examiner must annotate the 
examination report that the claims file 
was in fact made available for review 
in conjunction with the examination.
  
The examiner should state whether it is at 
least as likely as not (i.e., a likelihood 
of 50 percent or greater) that the Veteran 
currently has a low back disability;

If and only if, the examiner determines 
that the Veteran currently has a low back 
disability, the examiner must state whether 
any currently diagnosed low back disability 
had its onset during service (which ended 
in July 2003). 

The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of that 
conclusion as it is to find against it.

If the examiner cannot express any of the 
requested opinions, the examiner should 
explain the reasons therefor.  

3.  Readjudicate the issue on appeal.  If 
the determination remains unfavorable to 
the appellant, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits.  The appellant 
and his representative should be given an 
opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  


______________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


